Name: Commission Regulation (EC) No 1647/96 of 30 July 1996 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  agricultural structures and production;  cooperation policy
 Date Published: nan

 Avis juridique important|31996R1647Commission Regulation (EC) No 1647/96 of 30 July 1996 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops Official Journal L 207 , 17/08/1996 P. 0006 - 0006COMMISSION REGULATION (EC) No 1647/96 of 30 July 1996 amending Regulation (EC) No 658/96 on certain conditions for granting compensatory payments under the support system for producers of certain arable cropsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act of Accession of Austria, Finland and Sweden, and in particular Article 149 thereof,Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for producers of certain arable crops (1), as last amended by Regulation (EC) No 1575/96 (2), and in particular Article 11 thereof,Whereas Commission Regulation (EC) No 658/96 of 9 April 1996 on certain conditions for granting compensatory payments under the support system for producers of certain arable crops (3), as last amended by Regulation (EC) No 1326/96 (4), restricts eligibility for compensatory payments to producers of colza who use seeds of specified qualities and varieties;Whereas the main variety of colza cultivated in Sweden does not meet the eligibility criteria; whereas Sweden, following Accession, was granted a transitional period to enable it to produce replacement varieties that can be cultivated in the climatic conditions in that country; whereas the varieties developed during that transitional period do not make it possible for the existing variety to be replaced, in particular as a result of the insufficient quantity of new seeds available and their lower resistance to low temperatures; whereas the variety 'Per` should be considered, for an additional marketing year, to be an eligible variety in the regions in which it is traditionally cultivated,Whereas the measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder,HAS ADOPTED THIS REGULATION:Article 1 Article 4 (3) (f) of Regulation (EC) No 658/96 is replaced by the following:'(f) notwithstanding paragraph 2, for the marketing years 1995/96, 1996/97 and 1997/98 and in the areas of Sweden set out in Annex III only, certified seed of the variety "Per".`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 July 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 181, 1. 7. 1992, p. 12.(2) OJ No L 206, 16. 8. 1996, p. 1.(3) OJ No L 91, 12. 4. 1996, p. 46.(4) OJ No L 171, 10. 7. 1996, p. 7.